United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
NATIONAL PROTECTION & PROGRAMS
DIRECTORATE, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1020
Issued: November 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2019 appellant filed a timely appeal from a February 27, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated April 6, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s February 7, 2019 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 5, 2012 appellant, then a 53-year-old management analyst, filed a traumatic injury
claim (Form CA-1) alleging that on June 1, 2012 she broke a bone in her right foot and hurt her
lower back and left knee when she slipped and fell down while in the performance of duty. She
reportedly tripped on a board that was covered while walking to the parking garage. Appellant
stopped work on June 4, 2012 and returned to full duty on July 23, 2012.
In a June 5, 2012 report, Dr. Jorge A. Mondino, an orthopedic surgeon, described the
June 1, 2012 employment incident and provided examination findings. He noted swelling of the
right ankle and tenderness on palpation and tenderness over the superolateral aspect of appellant’s
left knee. Dr. Mondino reported that examination of appellant’s lumbar spine showed tenderness,
mostly on the right paraspinal area and negative straight leg raise testing. He diagnosed acute
lumbar strain, left knee sprain, and right ankle sprain.
OWCP accepted appellant’s claim for lumbar sprain, left knee lateral ligament sprain, and
right ankle sprain.
On October 20, 2016 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record to Dr. Donald B. Haskins, a Board-certified orthopedic surgeon,
for a second-opinion evaluation. In a November 22, 2016 report, Dr. Haskins indicated that he
had reviewed the SOAF and discussed her history of injury. He noted that appellant’s claim was
accepted for lumbar sprain, left knee lateral ligament sprain, and right ankle sprain. Upon
examination of appellant’s lumbar spine, Dr. Haskins reported her complaints of pain in the left
buttock area. He observed normal gait and negative straight leg raise testing. Examination of
appellant’s left knee revealed full range of motion without effusion. Dr. Haskins also reported
tenderness about the tarosmetatarsal articulation and mild supination of the right foot. He
diagnosed resolved lumbar sprain, resolved ankle sprain, resolved left knee sprain, degenerative
disc disease of the lumbar spine, and mid-foot pain. Dr. Haskins noted that there were no
significant abnormal objective findings and indicated that the conditions of degenerative disc
disease of the lumbar spine and foot arthritis were not related to the June 1, 2012 employment
injury. He concluded that appellant no longer required medical treatment for her accepted lumbar
sprain, left knee sprain, and right ankle sprain conditions and that she was capable of working full
time.
On December 22, 2016 OWCP proposed to terminate appellant’s medical benefits. It
found that the weight of the medical evidence rested with the opinion of Dr. Haskins, the secondopinion examiner, who opined in a November 22, 2016 report that appellant no longer had
residuals of her accepted June 1, 2012 employment injury. OWCP provided appellant 30 days to
submit additional evidence and/or argument if she disagreed with the proposed termination.
OWCP received additional medical evidence. An August 27, 2016 report of a lumbar spine
MRI scan showed intervertebral disc degeneration and facet osteoarthritis with mild spinal stenosis
at L4-5.
In reports dated October 27 and December 19, 2016, Dr. Teresa M. Kerge, a Boardcertified physiatrist, recounted appellant’s complaints of low back pain radiating down her lower

2

extremities following a June 1, 2012 employment injury. She reported examination findings of
tenderness to palpation of the lower lumbar facet joints, slight tenderness to palpation of the lower
lumbar spine, tenderness to palpation of the bilateral greater trochanteric bursae, and tenderness to
palpation of the bilateral sacroiliac (SI) joints. Dr. Kerge diagnosed low back, right knee, left
knee, and right shoulder pain, lumbosacral spondylosis, and bilateral trochanteric bursitis.
In a January 4, 2017 report, Dr. David A. Zijerdi, a Board-certified orthopedic surgeon,
noted right shoulder examination findings of full range of motion and positive Hawkin’s and
Neer’s tests. He diagnosed right shoulder rotator cuff tendinitis and impingement.
In a January 11, 2017 report, Dr. Aaron J. Greenberg, a Board-certified orthopedic
surgeon, related that appellant was treated for follow up of lumbar spondylosis, SI joint pain,
trochanteric bursitis, and neuropathy. He recommended SI injections.
On February 7, 2017 OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective February 8, 2017. It found that the weight of the
medical evidence rested with the November 22, 2016 second opinion report of Dr. Haskins who
determined that appellant no longer had residuals or disability causally related to her accepted
June 1, 2012 employment injury.
Following the termination decision, OWCP received a series of additional medical reports
from Dr. Kerge dated February 6, 2017 to December 26, 2018 regarding her treatment of appellant
for her right shoulder and lumbar conditions. Dr. Kerge provided examination findings and
diagnosed right shoulder pain, right shoulder lesions, sacral and sacrococcygeal disorders,
spondylosis without myelopathy or radiculopathy, and sacroiliitis.
In an April 17, 2017 report, Dr. Zijerdi also examined appellant for complaints of right
upper extremity pain and numbness and diagnosed right shoulder rotator cuff tendinitis and
impingement and right cubital tunnel syndrome.
On February 7, 2019 appellant, through counsel, requested reconsideration of the
February 7, 2017 termination decision. In a February 6, 2019 letter, counsel requested
reinstatement of appellant’s medical benefits and compensation for residuals of her accepted injury
and compensation for terminated benefits since February 8, 2017. She asserted that the June 1,
2012 emergency room hospital records showed that appellant had a chipped bone in her right foot
and that even after appellant returned to work, she continued to receive medical treatment for
ankle, foot, back, and knee pains, which were residuals of the June 1, 2012 employment injury.
Counsel argued that OWCP should not rely on Dr. Haskins’ November 22, 2016 second-opinion
report as he failed to acknowledge appellant’s chipped bone in her right foot. She also contended
that Dr. Haskins could not provide an opinion on appellant’s work-related residuals or disability
as he did not evaluate appellant before the June 1, 2012 injury to determine what her baseline was
at the time.
In a January 3, 2019 letter, Dr. Kerge related that she had treated appellant since
October 2016 for complaints of low back pain radiating to her bilateral lower extremities, bilateral
knee pain, right shoulder pain, and right elbow pain following a 2012 work injury. She noted that
appellant’s initial diagnoses were low back pain, lumbosacral spondylosis, sacral and

3

sacrococcygeal disorders, sacroiliitis, right and left knee pain, right shoulder pain, and greater
trochanteric bursitis, bilaterally. Dr. Kerge described a September 22, 2016 work injury that
aggravated appellant’s June 1, 2012 initial injury and also caused issues with her right shoulder
and elbow. She explained that she was unable to determine residuals of appellant’s work injuries
because she did not evaluate appellant prior to the injury to determine what her baseline was at the
time.
In a January 18, 2019 letter, Dr. Raymon Aggarwal, a Board-certified internist, indicated
that appellant had been his patient from 2004 to 2011. He related that as of her last visit in 2011,
appellant was in good health and had no complaints regarding low back pain, bilateral right/left
knee pain, right/left shoulder pain, right/left elbow pain, right/left calf pain, and right/left ankle
pain.
By decision dated February 27, 2019, OWCP denied appellant’s reconsideration request
finding that it was untimely filed and failed to demonstrate that OWCP’s February 7, 2017 decision
was issued in error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
Timeliness is determined by the document receipt date of the request for reconsideration as is
indicated by the “received date” in the integrated Federal Employees’ Compensation System
(iFECS).5
OWCP will consider an untimely request for reconsideration only if the request
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision.6 The
request must establish on its face that such decision was erroneous.7 Where a request is untimely

2

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.607; S.C., Docket No. 18-0126 (issued May 14, 2019).

4

Id. at § 10.607(a); L.W., Docket No. 18-1475 (issued February 7, 2019). For merit decisions issued on or after
August 29, 2011, a request for reconsideration must be received by OWCP within one year of OWCP’s decision for
which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(February 2016).
5

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b).

6

20 C.F.R. § 10.607(b).

7

Id.

4

and fails to demonstrate clear evidence of error, OWCP will deny the request for reconsideration
without reopening the case for a review of the merits.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.9 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.10 The evidence submitted must not
only be of sufficient probative value to create a conflict in medical opinion or demonstrate a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.11
The Board has held that even a report such as a detailed, well-rationalized medical report which,
if submitted before the denial was issued, would have created a conflict in medical evidence
requiring further development is insufficient to demonstrate clear evidence of error.12 OWCP
procedures further provide that the term clear evidence of error is intended to represent a difficult
standard.13
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.14
ANALYSIS
The Board finds that OWCP properly denied appellant’s February 7, 2019 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
On February 7, 2019 appellant requested reconsideration of the February 7, 2017
termination decision. As previously noted, OWCP’s regulations and procedures establish a oneyear time limit for requesting reconsideration, which begins on the date of the original OWCP
decision.15 As the last merit decision on this issue was the February 7, 2017 decision, appellant
had one year from the date of this decision, which was February 7, 2018, to make a timely request
for reconsideration with OWCP. Because appellant’s reconsideration request was received on
February 7, 2019, some two years after the February 7, 2017 OWCP decision, the Board finds that

8

Id. at § 10.608(b).

9

20 C.F.R. § 10.607(b); P.L., Docket No. 18-0813 (issued November 20, 2018); Fidel E. Perez, 48 ECAB 663,
665 (1997).
10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

V.L., Docket No. 17-1493 (issued September 12, 2018); Annie L. Billingsley, 50 ECAB 210 (1998).

12

A.R., Docket No. 15-1598 (issued December 7, 2015).

13

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.1602.5a (October 2011).

14

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

15

Supra notes 4 and 5.

5

her request for reconsideration was untimely filed.16 Consequently, appellant must demonstrate
clear evidence of error by OWCP in the termination of her medical compensation benefits.17
The Board has reviewed the record and finds that appellant’s arguments on reconsideration
do not raise a substantial question as to the correctness of OWCP’s February 7, 2017 merit decision
or shift the weight of the evidence of record in her favor.
OWCP terminated appellant’s compensation and medical benefits finding that the weight
of the evidence rested with the November 22, 2016 second-opinion report of Dr. Haskins, who
opined that appellant’s accepted June 1, 2012 employment injuries had resolved. On
reconsideration, counsel argued that OWCP improperly relied on Dr. Haskins’ November 22,
2016 second-opinion report because he failed to acknowledge appellant’s chipped bone in her right
foot and he did not evaluate her before the June 1, 2012 employment injury to determine what her
baseline was at the time. The Board finds, however, that Dr. Haskins provided a well-rationalized
opinion that appellant’s accepted June 1, 2012 injuries had resolved, which was based on a
complete factual background, a review of the medical record, and physical examination findings.
Therefore, at the time of OWCP’s February 7, 2017 decision, the medical evidence of record was
sufficient to justify the termination of appellant’s compensation benefits.18 Appellant’s argument
on reconsideration, therefore, did not raise a substantial question concerning the correctness of
OWCP’s termination decision, and thus, failed to demonstrate clear evidence of error.19
The evidence submitted to the record following OWCP’s February 7, 2017 merit decision
consisted of several medical reports. To demonstrate clear evidence of error in the termination of
appellant’s medical benefits, the new evidence has to establish her continued need for medical
treatment in order to treat her accepted June 1, 2012 lumbar, left knee, and right ankle sprain. The
series of reports by Dr. Kerge from 2017 to 2019 and January 3, 2019 letter, Dr. Zijerdi’s April 17,
2017 report, and Dr. Aggarwal’s January 18, 2019 letter did not address the relevant issue of
whether appellant had any continuing residuals or disability causally related to her accepted June 1,
2012 employment injury. Thus, these reports are insufficient to demonstrate error by OWCP.20
Appellant has not submitted medical evidence sufficient to shift the weight of the evidence
in her favor or raise a substantial question as to the correctness of OWCP’s decision.
Consequently, the Board finds that she has failed to demonstrate clear evidence of error on the part
of OWCP such that it abused its discretion in denying merit review.

16

See L.C., Docket No. 18-1407 (issued February 14, 2019).

17

Supra notes 6 and 8.

18

See L.T., Docket No. 17-0954 (issued January 12, 2018).

19
Supra note 4 at Chapter 2.1602.5 (February 2016) (the term clear evidence of error is intended to represent a
difficult standard); see also A.F., Docket No. 18-0645 (issued October 26, 2018); Dean D. Beets, 43 ECAB
1153 (1992).
20
See E.B., Docket No. 18-1091 (issued December 18, 2018); B.C., Docket No. 16-1404 (issued April 14, 2017);
F.R., Docket No. 09-0575 (issued January 4, 2010).

6

Appellant further contends on appeal that the factual and medical evidence of record is
sufficient to establish continuing employment-related residuals and disability and that
Dr. Haskins’ report did not constitute the weight of the medical opinion evidence. However, as
noted, the Board does not have jurisdiction over the merits of the claim. Appellant has not
presented evidence or argument that raises a substantial question as to the correctness of OWCP’s
termination decision for which review is sought.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s February 7, 2019 request
for reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

